Title: To Alexander Hamilton from James McHenry, 16 February 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department Feby 16th 1799
          
          I received your letter to General Wilkinson yesterday in time to go into the mail for Knoxville, Tennessee, from whence it will immediately pass to the General by express
          I have the honor to be with great respect, Sir Your most Obt Hb St
          
            James McHenry
          
          Genl. Alexr. Hamilton 
        